GOLDTHWAITE, J.-
The principle involved in the present case is identical with the case of Snow & Co. v. Ray, 2 Ala. 344, in which case the warrant and the judgment stated the plaintiffs by the name of Charles Snow & Co., the statement in the County Court setting forth the individuals who composed the firm, and the statement was held to be good. In the present case, no statement was required, the amount in controversy being under twenty dollars; and the evidence was properly introduced, in order that the names of the firm might be set out in the judgment.
*679In tbe case of James Reid & Co. v. McLeod, 20 Ala. 576, a different doctrine was held, in cases pending in the Circuit Court; but it is not in conflict with the case first cited, which rests upon reasons applicable to proceedings before justices, in which the same strictness is not required as in the higher courts.
The judgment is affirmed.